In re: Tina Marie Gras, applying for certiorari, or writ of review, to the Court of Appeal, Fourth Circuit, Parish of Jefferson. 320 So.2d 578.
Writ granted. This matter is not moot because although the juvenile has been released from custody of the Louisiana Department of Corrections, she remains under the effect of the prior adjudication and subject to the juvenile court’s jurisdiction. We read her “Motion for Release” to encompass more than simply a request to be released from the custody of the Department of Corrections. The case is remanded to the Court of Appeal for decision on the merits.